UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 21, 2009 AVENTURA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Florida (State or Other Jurisdiction of Incorporation) 033-42498 65-0254624 (Commission File Number) (IRS Employer Identification Number) 2650 Biscayne Boulevard, Miami, Florida 33137 (Address of principal executive offices) (305) 937-2000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13-e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On September21, 2009, the term ended for the Company’s Board of Directors.Jere J. Lane, Alan R. Siskind and Gerald Sliz are not seeking additional tenures as Board members and their service to the Company ceased.Jere J. Lane, Alan R. Siskind and Gerald Sliz parted amicably and there were no disagreements or ancillary circumstances surrounding their departure. The current Board of Directors has authority to appoint new directors to fill vacancies and directors appointed in this manner serve until the next meeting of the shareholders or a special election held for that purpose. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AVENTURA HOLDINGS, INC. Date: September 22, 2009 By: /s/ Craig A. Waltzer Craig A. Waltzer Chief Executive Officer, President, and Director
